          Case 1:20-cv-01469-DLF Document 48 Filed 08/24/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 BLACK LIVES MATTER D.C., et al.,
                        Plaintiffs,
                v.                                         Case No. 1:20-cv-01469-DLF



 DONALD J. TRUMP, et al.,
                        Defendants.

            JOINT RESPONSE TO THE COURT’S AUGUST 19, 2020 ORDER

       Plaintiffs Black Lives Matter D.C., Toni Sanders, J.N.C., Kishon McDonald, Garrett

Bond, Keara Scallan, Lia Poteet, Dustin Foley, and E.X.F. (“plaintiffs”) and Defendants Donald

Trump, Mark Esper, William Walker, Gregory Monahan, William Carvajal, and James Murray,

as sued in their official capacities, and defendant William Barr, as sued in his individual and

official capacities (collectively, “federal defendants”), and Peter Newsham (“the District

defendant”), through counsel, jointly respond to this Court’s order dated August 19, 2020.

       On August 19, 2020, the Court ordered the parties to file, or object to, a consolidated

briefing schedule on motions to dismiss in this case and Buchanan v. Trump, et al., Case No.

1:20-cv-01542. The parties conferred and agree that it would be efficient for the motions to

dismiss in both cases to proceed on the same briefing schedule. However, because plaintiffs

informed the Defendants during the conferral process that they intend to seek leave to file an

amended complaint, the Defendants reserve their right to oppose amendment or to seek

modification of the proposed briefing schedule, if necessary.
          Case 1:20-cv-01469-DLF Document 48 Filed 08/24/20 Page 2 of 6




       The parties in this case and Buchanan agree that a consolidated briefing schedule for

defendants’ motions to dismiss is appropriate.1 They also agree that, absent any amendments to

the complaints, the schedule approved by this Court in Buchanan (Minute Order dated August

17, 2020) would be appropriate for both cases. Under that order, Defendants’ dismissal motions

are due by October 1, 2020, plaintiffs’ opposition papers are due by November 19, 2020, and

defendants’ replies are due by December 17, 2020.

       However, on August 21, 2020, during conferral, plaintiffs in both cases reported that they

intend to amend their respective complaints. Plaintiffs suggested that they would do so on or

before September 1, 2020. During conferral, plaintiffs were not yet in a position to provide

redlines of the proposed amendments. Although the Defendants may not ultimately oppose the

amended pleading, having not seen the proposed amendments, Defendants cannot yet take a

position. Similarly, because the Defendants have not yet been provided with the amended

complaint, they reserve the right to seek modification of the proposed briefing schedule should

the substance of plaintiffs’ amendments make that necessary.

       Accordingly, we propose that the briefing schedule entered in Buchanan on August 17,

2020, be adopted by the Court in this case. We propose that the Court’s order also direct

plaintiffs to file their motion to amend the complaint no later than September 1, 2020.

       The Plaintiffs and Defendants jointly and respectfully request that the Court enter the

attached proposed order.

                                         *      *       *




1
 The briefing schedule addresses currently named parties only. In the event the pleadings are
amended to add other defendants, those new parties (once served) would have the time allotted
under the rules to respond to the complaint.

                                                2
         Case 1:20-cv-01469-DLF Document 48 Filed 08/24/20 Page 3 of 6




Dated: August 24, 2020              Respectfully submitted,
                                    MICHAEL R. SHERWIN
                                    United States Attorney
                                    DANIEL F. VAN HORN, D.C. Bar#924092
                                    Chief, Civil Division
                                    /s/ Christopher C. Hair
                                    Christopher C. Hair, PA Bar #306656
                                    Assistant U.S. Attorney
                                    District of Columbia
                                    555 4th St. NW
                                    Washington, D.C. 20530
                                    Tel: (202) 252-2541
                                    Christopher.Hair@usdoj.gov

                                    Counsel for Defendant United States (Donald J.
                                    Trump, William Barr, Mark Esper, William Walker,
                                    Gregory Monahan and James Murray, in their
                                    official capacities)


                                    ETHAN P. DAVIS
                                    Acting Assistant Attorney General
                                    Civil Division

                                    C. SALVATORE D’ALESSIO, JR.
                                    Acting Director, Torts Branch


                                    /s/ John B. F. Martin
                                    John B. F. Martin
                                    Trial Attorney, Constitutional Torts Staff
                                    Torts Branch, Civil Division
                                    (Admitted to Practice as Government Counsel in
                                    this Court under Local Rule 83.2(e))
                                    U.S. Department of Justice
                                    Ben Franklin Station, P.O. Box 7146
                                    Washington, D.C. 20044
                                    T: (202) 616-4492; F: (202) 616-4314
                                    John.B.Martin@usdoj.gov


                                    /s/ David G. Cutler
                                    David G. Cutler
                                    Trial Attorney, Constitutional Torts Staff
                                    Torts Branch, Civil Division
                                    (Admitted to Practice as Government Counsel in
                                    this Court under Local Rule 83.2(e))

                                       3
Case 1:20-cv-01469-DLF Document 48 Filed 08/24/20 Page 4 of 6



                           U.S. Department of Justice
                           Ben Franklin Station, P.O. Box 7146
                           Washington, D.C. 20044
                           T: (202) 616-0674; F: (202) 616-4314
                           David.G.Cutler@usdoj.gov


                           Counsel for Attorney General William P. Barr in
                           his individual capacity

                           __/s/ Scott Michelman_(by permission)_______
                           Scott Michelman (D.C. Bar No. 1006945)
                           Arthur B. Spitzer (D.C. Bar No. 235960)
                           Michael Perloff (D.C. Bar No. 1601047)
                           AMERICAN CIVIL LIBERTIES UNION
                           FOUNDATION OF THE DISTRICT OF
                           COLUMBIA
                           915 15th Street NW
                           Second Floor
                           Washington, D.C. 20005
                           (202) 457-0800
                           smichelman@acludc.org
                           aspitzer@acludc.org
                           mperloff@acludc.org

                           Kaitlin Banner (D.C. Bar No. 1000436)
                           Tristin Brown (D.C. Bar No. 1671642)
                           Dennis Corkery (D.C. Bar No. 1016991)
                           Hannah Lieberman (D.C. Bar No. 336776)
                           Jonathan Smith (D.C. Bar No. 396578)
                           WASHINGTON LAWYERS’
                           COMMITTEE FOR CIVIL RIGHTS AND
                           URBAN AFFAIRS
                           700 14th Street, NW, Suite 400
                           Washington, D.C. 20005
                           Phone: (202) 319-1000
                           Fax: (202) 319-1010
                           kaitlin_banner@washlaw.org
                           tristin_brown@washlaw.org
                           dennis_corkery@washlaw.org
                           hannah_lieberman@washlaw.org
                           jonathan_smith@washlaw.org

                           Jon Greenbaum (D.C. Bar No. 489887)
                           Arthur Ago (D.C. Bar No. 463681)
                           David Brody (D.C. Bar No. 1021476)
                           Arusha Gordon (D.C. Bar No. 1035129)

                              4
Case 1:20-cv-01469-DLF Document 48 Filed 08/24/20 Page 5 of 6




                           Noah Baron (D.C. Bar No. 1048319)
                           LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                           UNDER LAW
                           1500 K Street N.W., Suite 900
                           Washington, D.C. 20005
                           (202) 662-8600
                           jgreenbaum@lawyerscommittee.org
                           aago@lawyerscommittee.org
                           dspence@lawyerscommittee.org
                           dbrody@lawyerscommittee.org
                           agordon@lawyerscommittee.org
                           nbaron@lawyerscommittee.org

                           John A. Freedman (D.C. Bar No. 453075)
                           David E. Kouba (D.C. Bar No. 483145)
                           Thomas D. McSorley (D.C. Bar No. 1001890)
                           Sonia Tabriz (D.C. Bar No. 1025020)
                           ARNOLD & PORTER KAYE SCHOLER LLP
                           601 Massachusetts Avenue, N.W.
                           Washington, D.C. 20004
                           (202) 942-5000
                           John.Freedman@arnoldporter.com
                           David.Kouba@arnoldporter.com
                           Tom.McSorley@arnoldporter.com
                           Sonia.Tabriz@arnoldporter.com

                           Attorneys for Plaintiffs

                           KARL A. RACINE
                           Attorney General for the District of Columbia

                           TONI MICHELLE JACKSON
                           Deputy Attorney General
                           Public Interest Division

                           /s/ Fernando Amarillas
                           FERNANDO AMARILLAS [974858]
                           Chief, Equity Section

                           /s/ Brendan Heath
                           BRENDAN HEATH [1619960]
                           Assistant Attorney General
                           400 Sixth Street, N.W., Suite 10100
                           Washington, D.C. 20001
                           (202) 442-9880
                           brendan.heath@dc.gov


                              5
Case 1:20-cv-01469-DLF Document 48 Filed 08/24/20 Page 6 of 6




                           Counsel for Defendant Chief Peter Newsham




                              6
          Case 1:20-cv-01469-DLF Document 48-1 Filed 08/24/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 BLACK LIVES MATTER D.C., et al.,
                         Plaintiffs,
               v.                                      Civil Action No. 20cv1469-DLF



 DONALD J. TRUMP, et al.,
                         Defendants.

    [PROPOSED] ORDER SETTING DEADLINE FOR AMENDING COMPLAINT

       Upon consideration of the Plaintiffs’ and Defendants’ Response to the Court’s August 19,

2020 Order, and the entire record herein, it is hereby ORDERED that any motion to amend the

complaint be filed on or before September 1, 2020.

       It is further ORDERED that:

       1. On or before October 1, 2020, all Defendants shall file their Motions to Dismiss

           Plaintiffs’ Complaint;

       2. On or before November 19, 2020, Plaintiffs shall file their oppositions to the Motions

           to Dismiss;

       3. On or before December 17, 2020, all Defendants shall reply to Plaintiffs’ oppositions.



       It is so ORDERED.



 Dated:
                                                 The Honorable Dabney L. Friedrich
                                                 United States District Judge
         Case 1:20-cv-01469-DLF Document 48-1 Filed 08/24/20 Page 2 of 4




Attorneys to be notified of the Order’s entry:


Kaitlin Banner (D.C. Bar No. 1000436)
Tristin Brown (D.C. Bar No. 1671642)
Dennis Corkery (D.C. Bar No. 1016991)
Hannah Lieberman (D.C. Bar No. 336776)
Jonathan Smith (D.C. Bar No. 396578)
WASHINGTON LAWYERS’
COMMITTEE FOR CIVIL RIGHTS AND URBAN AFFAIRS
700 14th Street, NW, Suite 400
Washington, D.C. 20005
Phone: (202) 319-1000
Fax: (202) 319-1010
kaitlin_banner@washlaw.org
tristin_brown@washlaw.org
dennis_corkery@washlaw.org
hannah_lieberman@washlaw.org
jonathan_smith@washlaw.org

Scott Michelman (D.C. Bar No. 1006945)
Arthur B. Spitzer (D.C. Bar No. 235960)
Michael Perloff (D.C. Bar No. 1601047)
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF THE DISTRICT OF
COLUMBIA
915 15th Street NW
Second Floor
Washington, D.C. 20005
(202) 457-0800
smichelman@acludc.org
aspitzer@acludc.org
mperloff@acludc.org

Jon Greenbaum (D.C. Bar No. 489887)
Arthur Ago (D.C. Bar No. 463681)
David Brody (D.C. Bar No. 1021476)
Arusha Gordon (D.C. Bar No. 1035129)
Noah Baron (D.C. Bar No. 1048319)
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW
1500 K Street N.W., Suite 900
Washington, D.C. 20005
(202) 662-8600
jgreenbaum@lawyerscommittee.org
aago@lawyerscommittee.org
dspence@lawyerscommittee.org
dbrody@lawyerscommittee.org
        Case 1:20-cv-01469-DLF Document 48-1 Filed 08/24/20 Page 3 of 4




agordon@lawyerscommittee.org
nbaron@lawyerscommittee.org


John A. Freedman (D.C. Bar No. 453075)
David E. Kouba (D.C. Bar No. 483145)
Thomas D. McSorley (D.C. Bar No. 1001890)
Sonia Tabriz (D.C. Bar No. 1025020)
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Avenue, N.W.
Washington, D.C. 20004
(202) 942-5000
John.Freedman@arnoldporter.com
David.Kouba@arnoldporter.com
Tom.McSorley@arnoldporter.com
Sonia.Tabriz@arnoldporter.com


Christopher C. Hair
Assistant U.S. Attorney
District of Columbia
555 4th St. NW
Washington, D.C. 20530
Tel: (202) 252-2541
Christopher.Hair@usdoj.gov

John B. F. Martin
Trial Attorney, Constitutional Torts Staff
Torts Branch, Civil Division
(Admitted to Practice as Government Counsel in this Court under Local Rule 83.2(e))
U.S. Department of Justice
Ben Franklin Station, P.O. Box 7146
Washington, D.C. 20044
T: (202) 616-4492; F: (202) 616-4314
John.B.Martin@usdoj.gov


David G. Cutler
Trial Attorney, Constitutional Torts Staff
Torts Branch, Civil Division
(Admitted to Practice as Government Counsel in this Court under Local Rule 83.2(e))
U.S. Department of Justice
Ben Franklin Station, P.O. Box 7146
Washington, D.C. 20044
T: (202) 616-0674; F: (202) 616-4314
David.G.Cutler@usdoj.gov

Brendan Heath
Assistant Attorney General
        Case 1:20-cv-01469-DLF Document 48-1 Filed 08/24/20 Page 4 of 4




Equity Section, Public Interest Division
Office of the Attorney General for the District of Columbia
400 Sixth Street, N.W., Suite 10100
Washington, D.C. 20001
(202) 442-9880
brendan.heath@dc.gov
